AMENDMENT NO. 2 TO OFFER OF EMPLOYMENT LETTER

 

This Amendment No. 2 (“Amendment No. 2”) to Offer of Employment Letter by and
between Delta Three Israel, Ltd. (the “Company”) and Yochai Ozeri (“Employee”),
dated as of July 19, 2007 (the “Offer of Employment Letter”), as amended by
Amendment No. 1 to Offer of Employment Letter, dated as of October 17, 2010
(“Amendment No. 1”, and together with the Offer of Employment Letter, the
“Agreement”), is dated as of November 29, 2011.

 

Recitals:

 

WHEREAS, the Company and Employee entered into the Offer of Employment Letter,
as amended by Amendment No. 1, and now wish to enter into this Amendment No. 2
to Offer of Employment Letter (“Amendment No. 2”) to further amend the Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the foregoing recital and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. The second paragraph on page 1 of the Offer of Employment Letter is hereby
deleted and replaced in its entirety with the following:

 

“Effective as of January 13, 2012, you will be employed in the positions of
Director of Finance and Treasurer of Delta Three Israel and deltathree, Inc.
(“deltathree”, and together with Delta Three Israel, the “Company”), reporting
to the Chief Executive Officer and President of the Company and available to
respond to questions and inquiries of the Board of Directors of deltathree.

 

The duties and responsibilities of Director of Finance and Treasurer of the
Company include, but are not limited to, the following:

 

·Supervising the other members of the Finance Department;

·Maintaining the Company’s books and records in accordance with U.S. and Israeli
GAAP (as applicable);

·Preparing monthly, quarterly and annual financial reports and assisting in the
preparation of the Forms 10-Q and Forms 10-K filed by the Company with the SEC,
and signing the Forms 10-Q and Forms 10-K and accompanying certifications as the
principal financial officer and principal accounting officer of the Company;

·Managing the Company’s monthly cash flow and arranging for payment of invoices;

·Monitoring and supervising the Company’s compliance with the Sarbanes-Oxley
Act;

·Assuming responsibility for all credit and banking relationships and
activities;

·Arranging for insurance for the Company; and

·Consulting and advising the Company’s officers and directors on a range of
issues related to finance (including financial controls, accounting, financial
analysis and capital management), strategy, risk management,
compliance/regulatory issues, acquisitions, and outside investment.

 



 
 



 

You are expected to carry out and fulfill these duties and responsibilities in
addition to your current duties and responsibilities.”

 

2. Item #1 on pages 1 and 2 of Amendment No. 1 is hereby deleted in its entirety
and replaced with the following:

 

“Effective as of December 1, 2011, you will be eligible to receive monthly
compensation according to the table below. Payments will be made every month,
starting on or before the ninth of the month following the commencement of your
employment. You acknowledge that your monthly compensation stated below includes
remuneration for all allowances and benefits required by law, by extension of
the law, or any collective bargaining agreements (with the sole exception of
travel allowances and meal allowances, also described below), as follows:

Type of Payment Sum Base Salary 27,000 NIS Travel Allowance Equal to intercity
bus fare (“chofshi-chodshi”) (up to a maximum currently set at 510 NIS). Meals
Up to a maximum currently set at 14 NIS per meal, plus income tax, as
appropriate for the portion subsidized by the Company. Dmei Havra’a One-twelfth
(1/12) of the annual payment due included in the gross monthly salary offered
above, as this amount may be adjusted from time to time.

 

You are eligible to continue to lease a car through the Company according to the
rates, policies and procedures of the Company. Please note that if you wish to
continue to lease a car (i) your Base Salary will be reduced by the amount of
your monthly car lease price, (ii) you will pay tax and Bituach Leumi on the
reduced Base Salary and (iii) all salary-related benefits (such as Manager's
Insurance, severance pay and Keren Hishtalmut) will be calculated based upon the
reduced Base Salary. You will pay the tax applicable to the lease of your car as
required by the law, which will be automatically deducted from your monthly
paycheck. For example, if your Base Salary (as indicated in the table above) is
27,000 NIS and the car lease cost is 2,300 NIS per month, your reduced monthly
Base Salary will be 24,700 NIS. Please note that if you continue to lease a car
through the Company, you will not be eligible to receive the Travel Allowance
described in the table above.



 
 





You are expected to work a five-day week, Sunday through Thursday inclusive,
from 9:00-18:00. In calculating the Base Salary, it is understood that you will
be involved in duties which require your special personal care and loyalty, and
therefore the provisions of the Work Hours and Rest Law, 1951, or any law that
may be enacted in its place, will not apply to you. You will not be entitled to
remuneration according to the Work Hours and Rest Law and acknowledge that your
Base Salary has already been increased to include within it all payments which
are paid to an employee who is paid in accordance with the directives of the
Work Hours and Rest Law. You are expected to work those days and hours necessary
for the proper performance of your duties.”

 

3. Except as expressly provided in this Amendment #2, all of the terms and
conditions of the Offer of Employment Letter remain unchanged, and the terms and
conditions of the Offer of Employment Letter as amended hereby remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the date first set forth above.

 





  DELTA THREE ISRAEL, LTD.             By: /s/ Effi Baruch       Name: Effi
Baruch       Title:   Chief Executive Officer and President                    
  /s/ Yochai Ozeri       Yochai Ozeri   



 

 



 

